PER CURIAM.
Motion for an appeal from the Calloway Circuit Court, Honorable Ira D. Smith, Judge.
Judgment for $1,000 for personal injury sustained by the collapsing of a scaffold and platform upon which a gasoline storage tank rested. It was a question for the jury whether the defendant exercised ordinary care in maintaining the tank in a reasonably safe condition, and the plaintiff’s injuries were the proximate result of its failure to do so.
•The motion for an appeal is overruled, and the judgment stands affirmed.